                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     LOUREECE STONE CLARK,                              Case No. 19-cv-05799-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER OF TRANSFER
                                  13              v.
                                                                                            Re: ECF No. 1
                                  14     CDCR, et al.,
                                  15                     Defendants.

                                  16

                                  17

                                  18      Loureece Stone Clark, an inmate at the California State Prison – Sacramento, filed this pro se

                                  19   civil action against two defendants complaining about events and omissions occurring in

                                  20   Sacramento County Superior Court, within the venue of the Eastern District of California. One

                                  21   defendant, the Sacramento County Superior Court, is located in the Eastern District of California.

                                  22   The other defendant, the California Department of Corrections and Rehabilitation, has

                                  23   headquarters in Sacramento County, within the venue of the Eastern District of California. None

                                  24   of the events or omissions giving rise to the complaint occurred within the venue of the Northern

                                  25   District of California.

                                  26      The court may transfer an action to a different district “[f]or the convenience of parties and

                                  27   witnesses” if the action could have been brought in that district. 28 U.S.C. § 1404(a). This action

                                  28   could have been brought in the Eastern District and should be pursued there for the convenience of

                                       ORDER – No. 19-cv-05799-LB
                                   1   parties and witnesses. The initial pleading is based on events and omissions that occurred in the

                                   2   Eastern District of California, where one defendant is located and the other has headquarters. Most

                                   3   of the witnesses and evidence will be found in that district. Accordingly, pursuant to 28 U.S.C.

                                   4   § 1404(a), and for the convenience of parties and witnesses, this action is TRANSFERRED to the

                                   5   United States District Court for the Eastern District of California.

                                   6      IT IS SO ORDERED.

                                   7      Dated: October 1, 2019

                                   8                                                    ______________________________________
                                                                                        LAUREL BEELER
                                   9                                                    United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-05799-LB                        2
